Harwell, J.
1. In the motion for a new trial it is contended that a fine of $1000 is excessive and unjust. This cannot be made a ground for a new trial, and therefore will not be considered. Sable v. State, 22 Ga. App. 768 (97 S. E. 271), and cases cited.
2. The trial judge did not err in refusing to allow the agent of the defendant railroad company to testify what his policy was and what he had done on previous occasions relative to baggage containing whisky. Compare Donalson v. State, 3 Ga. App. 452 (2) (60 S. E. 115).
3. The seventh ground of the motion for a new trial is without merit, and a discussion thereof is unnecessary.
4. No error is shown in the eighth ground, which assigns error on the refusal of the court to permit a witness for the defendant to testify as to what his duties were with reference to the matter of whisky being transported or received in possession as baggage. It was not shown that the witness was present or had anything to do with the transáction under investigation.
5. It is complained that the court sustained an objection to the following question propounded to a witness for the State (a policeman): “State whether or not you have ever received any extra compensation” (referring to reward for reporting violations of the prohibition law in cases previous to the one on trial). Testimony as to compensation in the case on trial would have been material and admissible to show the interest of the witness, but compensation in previous cases could not affect his testimony in the instant case, and the objection was properly sustained.
6. Error is assigned on certain excerpts from the charge of the court, to the effect that it is a violation of the law for a common carrier, a corporation, to have, control, and possess intoxicating liquors in this State. The law relating to this subject is found in section 1 of the act of the General Assembly approved March 28th, 1917, and is as follows: “It shall be unlawful for any corporation, firm, person or individual to . . have, control, or possess,, in this State, any of said enumerated liquors or beverages whether intended for personal use or otherwise, save as hereinafter excepted.” The act by its plain terms makes it unlawful for any corporation to have, control, or possess, in this State, any of the liquors mentioned. There is no exception in behalf of yommon carriers. We cannot agree with the learned counsel for the plaintiff *75in error that the express mention of common carriers in another part of the same section and elsewhere in the act shows that it was the intention of the General Assembly to except common carriers from the provisions of this law. We think that the act clearly indicates that it was the intention of the legislature to prohibit intoxicating liquors, except in specified cases, from being transported into or within, or possessed or controlled in, this State by any person whatsoever, natural or artificial. This intent is made clear by the fact that the act names every conceivable one who could transport or possess or control intoxicating liquors. The defendant company is a corporation, and consequently is included under the plain terms of the act.
7. Error is assigned on the charge of the court to the effect that if the defendant company came into possession of the liquors innocently, and afterwards received information that the packages contained intoxicating liquors, and, after receiving such information, took possession and control over the packages and transported them in the county as a common carrier, the jury would be authorized to find the defendant guilty. This was adjusted to the issue in the case, and, when considered in connection with the evidence and the charge of the court as a whole, we find no error therein.
The evidence amply authorized the verdict, which was approved by the trial judge; and no error of law was committed. The judgment overruling the motion for a new trial is

Affirmed.


Broyles, P. J., and Bloodworfh, J., concur.